DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed December 17th, 2021 have been entered. Claims 1, 4-5, 8-11, and 13-25 remain pending in the application. Claims 17-20 remain withdrawn in the application. Applicant' s amendments to the claims have overcome each and every 112(a) and 112(b) Rejection previously set forth in the Non-Final Office Action mailed September 17th, 2021 and are hereby withdrawn in light of their correction. However, a new 112(b) is necessitate due to applicant’s amendments to the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 25, the limitation “wherein the biodegradable polymer comprises…and/or combinations” is recited. Notably, the limitation “and/or” is an indefinite limitation as it is unclear whether at least one is necessitated (between the previous list of materials and the combinations proceeding ‘and/or’), or both the materials prior the ‘and/or’ and the combinations thereafter are necessitated. In light of applicant’s specification (paragraph 0029) the limitation is construed to read as 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-5, 8-9, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (U.S. Pub. No. 20150342810); hereafter "Wong" in view of Perry (U.S. Pub. No. 20060185078), Trogolo et al. (U.S. Pat. No. 6296863); hereafter “Trogolo”, and Cellulose-Wikipedia (NPL: Cellulose-Wikipedia); hereafter “C1” with C1 used as a teaching reference on the inherent relationship between paper and cellulose.
Regarding claim 1, Wong discloses (FIG. 1) a sling (as illustrated in FIG. 1) comprising: a body support substrate (10; FIG. 1; claim 1: “main portion”) comprising a subject support surface (opposite 11; FIG. 1) on a first side of the body support substrate (the top surface of 10 facing toward the individual in FIG. 1) and an outer surface (analogous to the indicated surface 11; FIG. 1) on a second side of the body support substrate opposite the first side (the bottom surface of 10 facing away from the individual in FIG. 1), and at least one additional layer reinforcing a portion of the body support substrate (paragraph 0025: “The sling… may also be reinforced…in regions”), wherein the subject support surface and the outer surface are separated by a thickness t of the body support substrate (as is inherent for a planar sheet of material with a top and bottom surface) that varies along at least one of a length or a width of the body support substrate, and wherein the body support substrate is formed from a 
 Notably, Wong discloses that the body is formed of PLA that is derived from corn, wheat, rice, or sugar beets (paragraph 0003). All of which are cellulose-based materials, where such material itself is formed from a cellulose based material (It is to be understood that applicant’s claim is a cellulose based material and is therefore understood to also include materials derived from materials that are cellulose, of which corn, wheat, rice, and sugar beets are included amongst). Further, Wong discloses in paragraph 0027 that “The sling 10 is, preferably, provided with an embossed pattern by rolling (calendering) to give it the appearance of a woven fabric”. Notably, embossing would result in a non-uniform thickness of the sheet material, where embossing expressly is the process of administering reliefs and cavities to a planar surface that would result in a thickness t that varies along at least one of a length or width of the body support substrate.
Further notably, Wong discloses in paragraph 0036 with regards to the laminates (or otherwise coatings) that "(f)urthermore, instead of a hot-melt adhesive, glue, or water or solvent-based adhesives or latexes could have been used to adhere the laminates together". Where notably, the language ‘adhere the laminates together’ would seem to propose that the latex is intersticed or fully impregnated through the entirety of the sling body (to thereby ‘adhere laminates together’), and therefore coinciding with "at least one of the subject support surface or the outer surface has a coating", since the laminates in Wong are disposed on the outermost surfaces of either/both sides (paragraph 0033). Where further 
However, while Wong claims broadly ‘biodegradable fabrics’ (claim 1), Wong does not explicitly provide a material that is cellulosed based and free of polyester.
Regardless, Perry teaches (FIGS. 1, 3, 4, and 6) a sling (as illustrated in FIGS. 1, 3 and 4) comprising: a body support substrate (12; FIG. 1) comprising a subject support surface (34; FIG. 1) on a first side of the body support substrate (As illustrated in FIG. 1 and clarified in paragraph 0029) and an outer surface (38; FIG. 6; clarified in paragraph 0029: “lower surface 38”) on a second side of the body support substrate opposite the first side (as illustrated in FIG. 6), wherein the subject support surface and the outer surface are separated by a thickness t of the body support substrate (as is inherent for planar surfaces consisting of opposite, parallel top and bottom surfaces), and wherein the body support substrate is formed from a cellulose- based material. Where Perry teaches in paragraph 0031 that “Paper, cloth and plastic are examples of materials that are generally suitable for main body panel 12”. Where C1 teaches that “Cellulose is the major constituent of paper”. Therefore, because Perry uses “paper”, the material must be cellulose based as a major constituent of such a material.
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have replaced the paper material of Perry (paragraph 0031) for the PLA material of Wong (paragraph 0003) and otherwise for the generic biodegradable material of Wong (Claim 1, paragraphs 0043 and 0044) alongside the straps (14/25; FIG. 1). Where notably, Wong states in paragraph 0044 that “it will be understood by those skilled in the art that various changes may be made and equivalents may be substituted without departing from the scope of the present invention. In addition, many modifications may be made to adapt a particular situation or material to the teachings of the present invention without departing from its scope” and it is clearly recognized in Wong that the material selection is open to those outside of PLA based so long as they are biodegradable. Wherein Paper, cloth and plastic are examples of materials that are generally suitable… that is sufficiently thick so as not to tear or rip when moving patient 24, yet thin enough to be relatively inexpensive to make and readily disposable after use” (paragraph 0031). Where it is known that PLA is a plastic material in the art and that paper and plastic are both known to the art of body supporting slings through Perry. The results further would have been predictable as paper is known to be biodegradable as Wong necessitates, while Perry eminently demonstrates the paper material for use with a body support sling as a material that renders the creation thereof relatively inexpensive (paragraph 0031)
It would have been simple substitution to have used the paper material as taught in Perry (paragraph 0031) for the biodegradable material of Wong (Claim 1, paragraphs 0003, 0043, and 0044). Wherein the paper and plastic were both known to the art of slings as conveyed through Perry (paragraph 0031), wherein the results further would have been predictable as both Perry and Wong concern patient lift slings that are made of disposable/biodegradable materials. Where further Perry recognizes that using paper is relatively inexpensive for disposable applications (Perry: paragraph 0031) that would eminently synergize with biodegradable applications as Wong expresses (paragraph 0003, 0043 and 0044; claim 1).
However, while Wong may disclose a biodegradable material (in this case latex) that fully impregnates the material as paragraph 0036 avails, Wong still does not explicitly disclose wherein the biodegradable polymer impregnation is explicitly a polyurethane, a polystyrene, or a polyamide.
Regardless, Wong discloses the claimed invention except for the biodegradable polymer impregnation being a polyurethane, a polystyrene, or a polyamide.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used a biodegradable polymer being a polyurethane, a polystyrene, or a polyamide, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Where the results would have polyurethane, silicone, latex, polyglycolic lactic acid or other biodegradable polymer”. Thereby acknowledging that latex is interchangeable with biodegradable polyurethanes, polyglycolic lactic acid, and others. Wherein Wong explicitly details latex as an adherent fully impregnating material. It is further considered that both Wong and Trogolo are concerned with fabric constructions in a medical application/setting. There is furthermore a lack of criticality as to the material election of applicant’s invention, with a wide array of materials listed with no particularity as to the individual materials therein. The combination hereafter “Wong Modified”.
Regarding claim 4, Wong Modified discloses (Wong: FIG. 1) the sling of claim 1, wherein the subject support surface and the outer surface have the impregnation thereon. Wong discloses in paragraph 0033 that the film (a coating) can be applied to either or both sides. Therefore, Wong discloses that both sides have the fluid impermeable biodegradable polymer coated/impregnated thereon.
Regarding claim 5, Wong Modified discloses (Perry: paragraph 0031) the sling of claim 1, wherein the cellulose-based material comprises a paper material selected from the group consisting of cellulosic paper, construction paper, kraft paper, art paper, paper board, or coated paper. Notably, as set forth in claim 1, the combination of Wong with Perry avails a sling made of paper material as taught through Perry, where such paper is known to be cellulosic by nature of paper’s major constituent being cellulose as C1 teaches.
Regarding claim 8, Wong Modified discloses (Wong: FIG. 1) the sling of claim 1, wherein the sling comprises a back support portion (11 and 13; FIG. 1) and leg support portions (12 and in connection to 15/25; FIG. 1) extending from the back support portion (As illustrated in FIG. 1 through reinforced fabric), and wherein an area of the body support substrate corresponding to the leg support portions 
Regarding claim 9, Wong Modified discloses (Wong: FIG. 1) the sling of claim 1, wherein the sling comprises a back support portion (between 11 and 13; FIG. 1) and leg support portions (12 and in connection to 15/25; FIG. 1) extending from the back support portion (as illustrated in FIG. 1), and wherein an area of the body support substrate corresponding to an area of the back support portion that supports the shoulders of the subject (about the reinforced portions of 10 connected to straps 14; FIG. 1) has a greater thickness than an area of the body support substrate corresponding to an area of the back support portion supporting a lower back of the subject (along 11 and 10 beneath the reinforced portions of 10 in connection to straps 14). Where Wong discloses in paragraph 0027 that “The sling 10 may be reinforced by an additional layer of fabric in regions where the suspension tapes 14, 15 and optional suspension tapes 25, are stitched to the sling”. Therefore, the body support substrate is continuous through the body and the reinforced portions of like-material, resulting in a greater thickness of the body support substrate by an extra layer of the PLA fabric material.
Regarding claim 23, Wong Modified discloses (Wong: FIGS. 1) the sling of claim 1, further comprising a handle (14/25; FIG. 1) coupled to the outer surface of the body support substrate (as illustrated in FIG. 1), wherein the handle is formed of cellulose-based material (as set forth in claim 1 above: replacing straps of Wong (14/25; FIG. 1) with the paper material of Perry).
Regarding claim 24, Wong Modified discloses the sling of claim 1, wherein the body support substrate is formed from cellulose material (As set forth in claim 1 above with the use of paper as Perry sets forth in combination with Wong, where paper is a known cellulose material).
Regarding claim 25, Wong Modified discloses (Trogolo: Col. 3, lines 11-22) the sling of claim 1, wherein the biodegradable polymer comprises polymalate (PMA), polyhydroxyalkanoate (PHA), polyhydroxybutyrate (PHB), polycaprolactone (PCL), polyesteramide (PEA), polyhydroxyvalerate (PHV), polyhydroxyhexanoate (PHH), aliphatic copolyesters, polethylen furanoate (PFF), polyglycolic acid, aliphatic polyaspartic, polyuria, or combinations of any two or more of polymalate (PMA), polyhydroxyalkanoate (PHA), polyhydroxybutyrate (PHB), polycaprolactone (PCL), polyesteramide (PEA), polyhydroxyvalerate (PHV), polyhydroxyhexanoate (PHH), aliphatic copolyesters, polethylen furanoate (PEF), polyglycolic acid, aliphatic polyaspartic, {or} polyuria. Where notably, at a minimum, the combination of Wong modified discloses (through the combination of Trogolo: Col. 3, lines 11-22) that the biodegradable polymer of the impregnation comprises at least polyglycolic acid (“polyglycolic lactic acid”), and therefore satisfies the condition of the claim.
Claim(s) 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of Perry, Firebaugh et al. (U.S. Pat. No. 5396670); hereafter “Firebaugh”, Trogolo, and Cellulose-Wikipedia (NPL: Cellulose-Wikipedia); hereafter “C1” with C1 used as a teaching reference on the inherent relationship between paper and cellulose.
Regarding claim 10, Wong discloses (FIG. 1) a sling (as illustrated in FIG. 1) comprising: a body support substrate (10; FIG. 1; claim 1: “main portion”) having a subject support surface (opposite 11; FIG. 1) on a first side of the substrate (the top surface of 10 facing toward the individual in FIG. 1) and an outer surface (analogous to the indicated surface 11; FIG. 1) on a second side of the substrate opposite the first side (the bottom surface of 10 facing away from the individual in FIG. 1), and at least one additional layer reinforcing a portion of the body support substrate (paragraph 0025: “The sling… may also be reinforced…in regions”), wherein the subject support surface and the outer surface are separated by a thickness t of the body support substrate (as is inherent for a planar sheet of material with a top and bottom surface) that varies along at least one of a length or width of the body support from a cellulose based material (It is to be understood that applicant’s claim is a cellulose based material and is therefore understood to also include materials derived from materials that are cellulose, of which corn, wheat, rice, and sugar beets are included amongst). Further, Wong discloses in paragraph 0027 that “The sling 10 is, preferably, provided with an embossed pattern by rolling (calendering) to give it the appearance of a woven fabric”. Notably, embossing would result in a non-uniform thickness of the sheet material, where embossing expressly is the process of administering reliefs and cavities to a planar surface that would result in a thickness t that varies along at least one of a length or width of the body support substrate.
However, Wong does not explicitly claim a binding around a perimeter edge of the body support substrate, wherein: the binding forms at least two support loops coupled to the body support substrate; and the binding is formed of a cellulose-based material.
Regardless, Firebaugh teaches (FIGS. 2 and 3) a sling comprising a body support substrate that a binding around a perimeter edge of the body support substrate (as demonstrated in FIGS. 2 and 3), wherein: the binding forms at least two support loops (80/100 and 60/70; FIG. 2) coupled to the body support substrate (as illustrated in FIGS. 2 and 3); and the binding is formed of an arbitrary material (Col. 3, lines 6-9). Where Firebaugh notes that the binding is made of a similar, unitary material as the sling (Col. 3, lines 4-6).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the binding around the perimeter edge and forming at least two support loops (as Firebaugh demonstrates in FIGS. 2 and 3). Where the results would have been predictable as both Wong and Firebaugh are concerned with patient/body support slings that can 
However, while Wong claims broadly ‘biodegradable fabrics’ (claim 1), Wong still does not explicitly provide a material of the body support substrate that is cellulosed based and free of polyester.
Regardless, Perry teaches (FIGS. 1, 3, 4, and 6) a sling (as illustrated in FIGS. 1, 3 and 4) comprising: a body support substrate (12; FIG. 1) comprising a subject support surface (34; FIG. 1) on a first side of the body support substrate (As illustrated in FIG. 1 and clarified in paragraph 0029) and an outer surface (38; FIG. 6; clarified in paragraph 0029: “lower surface 38”) on a second side of the body support substrate opposite the first side (as illustrated in FIG. 6), wherein the subject support surface and the outer surface are separated by a thickness t of the body support substrate (as is inherent for planar surfaces consisting of opposite, parallel top and bottom surfaces), and wherein the body support substrate is formed from a cellulose- based material. Where Perry teaches in paragraph 0031 that “Paper, cloth and plastic are examples of materials that are generally suitable for main body panel 12”. Where C1 teaches that “Cellulose is the major constituent of paper”. Therefore, because Perry uses “paper”, the material must be cellulose based as a major constituent of such a material. Further, Perry elaborates in paragraph 0031 on support loops made of the same material as the support 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have replaced the paper material of Perry (paragraph 0031) for the PLA material of Wong (paragraph 0003) and otherwise for the generic biodegradable material of Wong’s body (Claim 1, paragraphs 0043 and 0044) alongside the straps (14/25; FIG. 1). Where notably, Wong states in paragraph 0044 that “it will be understood by those skilled in the art that various changes may be made and equivalents may be substituted without departing from the scope of the present invention. In addition, many modifications may be made to adapt a particular situation or material to the teachings of the present invention without departing from its scope” and it is clearly recognized in Wong that the material selection is open to those outside of PLA based so long as they are biodegradable. Wherein Perry provides “Paper, cloth and plastic are examples of materials that are generally suitable… that is sufficiently thick so as not to tear or rip when moving patient 24, yet thin enough to be relatively inexpensive to make and readily disposable after use” (paragraph 0031). Where it is known that PLA is a plastic material in the art and that paper and plastic are both known to the art of body supporting slings through Perry. The results further would have been predictable as paper is known to be biodegradable as Wong necessitates, while Perry eminently demonstrates the paper material for use with a body support sling as a material that renders the creation thereof relatively inexpensive (paragraph 0031)
It would have been simple substitution to have used the paper material as taught in Perry (paragraph 0031) for the biodegradable material of Wong’s body (Claim 1, paragraphs 0003, 0043, and 0044) alongside the straps/loops (Wong: 14/25; FIG. 1; Firebaugh: FIGS. 2 and 3). Wherein the paper and plastic were both known to the art of slings as conveyed through Perry (paragraph 0031), wherein the results further would have been predictable as both Perry, Wong (And Firebaugh) concern patient lift 
However, while Wong may disclose a biodegradable material (in this case latex) that fully impregnates the material as paragraph 0036 avails or upon each surface as paragraph 0033 avails (“a breathable or non-breathable film can be laminated to either or both sides of the biodegradable nonwoven fabric of the sling to contain any body fluids of the patient during lifting and transport), Wong still does not explicitly disclose wherein the biodegradable polymer impregnation is explicitly a polyurethane, a polystyrene, or a polyamide.
Regardless, Wong discloses the claimed invention except for the biodegradable polymer coating being a polyurethane, a polystyrene, or a polyamide.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used a biodegradable polymer being a polyurethane, a polystyrene, or a polyamide, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Where the results would have been predictable as Trogolo teaches (Col. 3, lines 11-22) discussing that “The adherent coating material 18 is a biologically compatible material such as, for example, acrylic, polyurethane, silicone, latex, polyglycolic lactic acid or other biodegradable polymer”. Thereby acknowledging that latex is interchangeable with biodegradable polyurethanes, polyglycolic lactic acid, and others. Wherein Wong explicitly details latex as an adherent fully impregnating material (paragraph 0036), and thereby availing at least one of the subject support surface or the outer support surface with the coating. It is further considered that both Wong and Trogolo are concerned with fabric constructions in a medical application/setting. There is furthermore a lack of criticality as to the material election of applicant’s invention, with a wide array of 
Regarding claim 11, Wong modified discloses (Wong: FIG. 1) the sling of claim 10, wherein the sling is fluid impermeable. Wong discloses in paragraph 0033 “a breathable or non-breathable film can be laminated to either or both sides of the biodegradable nonwoven fabric of the sling to contain any body fluids of the patient during lifting and transport”.
Regarding claim 13, Wong modified discloses (Wong: FIG. 1) the sling of claim 10, wherein the subject support surface and the outer surface have the coating thereon. Wong discloses in paragraph 0033 that the film (a coating) can be applied to either or both sides. Therefore, Wong discloses that both sides have the fluid impermeable biodegradable polymer coated thereon.
Regarding claim 14, Wong modified discloses (Perry: paragraph 0031) the sling of claim 10, wherein the cellulose-based material comprises a paper material selected from the group consisting of cellulosic paper, construction paper, kraft paper, art paper, paper board, or coated paper. Notably, Perry teaches at least “paper” where such paper is known to be cellulosic by nature of paper’s major constituent being cellulose.
Regarding claim 15, Wong modified discloses (Wong: FIG. 1) the sling of claim 10, wherein the sling comprises pleats or darts configured to contour the sling. Wong discloses in paragraph 0025 that “The sling may be provided with darts or may be otherwise shaped so that it conforms more readily to the body shape of a person being lifted. It may also be reinforced and/or padded in regions.” Where paragraph 0042 of Wong further clarifies that “The sling is tailored to conform more closely to the shape of the invalid I and thus provide increased comfort for the later. To this end, darts 16 are provided in the sling 10.”
Regarding claim 16, Wong modified discloses (Perry: paragraph 0031) the sling of claim 10, wherein the support loops are formed from a cellulose- based material. Where Perry teaches in .
Response to Arguments
Applicant’s arguments, see Remarks (pages 6-7), filed December 17th, 2021, with respect to 112a and 112b Rejections have been fully considered and are persuasive.  The 112a and 112b Rejections of December 17th, 2021 has been withdrawn in light of applicant’s cancellation of claims 21 and 22 alongside clarifying claims 1, and 4 as an impregnation respectively. 
Applicant’s arguments, see pages 7-8, filed December 17th, 2021, with respect to the rejection(s) of claim(s) 1 and 10 under 103 in view of Wong, Perry, and C1 alongside Wong, Perry, Firebaugh, and C1 respectively have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wong in view of Perry, Trogolo, and C1 for claims 1, 4-5, 8-9, and 23-25; alongside Wong in view of Perry, Firebaugh, Trogolo, and C1 for claims 10-16.
Where particularly, Trogolo teaches a fabric material that indicates an adherent coating or impregnation may be provided for a medically applicable fabric/setting and that such material of the coating or impregnation can comprise latex, polyurethane, and polyglycolic acid, and thereby expresses that such materials are functionally interchangeable for medically applicable fabric/settings. Where Wong expressly avails latex (paragraphs 0033 and 0036) that is used for a coating or impregnation, and furthermore is applied to a medically applicable fabric/setting. Therefore, it would have been a simple matter of material choice with known equivalents in the medical field, where there did not appear to be any availed criticality as to the exact material choice of applicant’s invention. Wherein paragraph 0029 of applicant’s specification specifies a wide bevy of materials with no particularity availed thereto. Therefore, claims 1, 4-5, 8-11, 13-16, and 23-24 remain rejected under 103 for reasons as those outlined 
Conclusion
The prior art previously made of record and not relied upon is still considered pertinent to applicant's disclosure. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LUKE HALL/Examiner, Art Unit 3673 


/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
3/26/2022